The action was against W. A. Walden and Lester Walden jointly. The evidence authorized a finding for the plaintiff against the defendants jointly, or for the plaintiff against W. A. Walden alone, for the whole amount sued for, or for $54.58, and authorized a finding for both defendants or W. A. Walden against the plaintiff for $130.42. It was error for the court to charge that if the plaintiff was not entitled to recover against (both) the defendants, and that (both) the defendants were not entitled to recover against the plaintiff, the verdict should be for the defendants, for the reason that the jury could have found that both the defendants were not indebted to the plaintiff, but that W. A. Walden was, and could have found that the defendants were not entitled to recover of the plaintiff, but that W. A. Walden was. The court further erred in failing to charge that they could find W. A. Walden liable even though Lester Walden was not liable.